DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/18/2019 in which claims 17-34 are pending. Claims 1-16 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019 and 11/17/2020 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 17-18, 23, 24, 29-31 and 34 are objected to because of the following informalities:
Claim 17 recites in line 4 “an MWA bearer” and it should be “a Mobile WLAN Aggregation (MWA) bearer”. The acronym MWA should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 18 recites in line 3 “an MWA bearer” and it should be “the MWA bearer”.
Claim 23 recites in line 3 “the MWA application protocol entity” and it should be “an MWA application protocol entity
Claim 24 recites in line 3 “the MWA application protocol entity” and it should be “an MWA application protocol entity”.
Claim 29 recites in lines 5-7 “in the case where the bearer corresponding to the bearer identifier in the bearer configuration information is established in the terminal and is the MWA bearer, when the bearer type indicated” and it should be “in the case where a bearer corresponding to a bearer identifier in the bearer configuration information is established in the terminal and is a Mobile WLAN Aggregation (MWA) bearer, when a bearer type indicated”.
Claim 30 recites in lines 2-3 “the MWA application protocol entity” and it should be “an MWA application protocol entity”.
Claim 31 recites in lines 2-4 “WMA bearer” and it should be “MWA bearer”.
Claim 34 recites in line 6 “an MWA bearer” and it should be “a Mobile WLAN Aggregation (MWA) bearer”. The acronym MWA should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the processing module is configured to…establish or reconfigure” in claim 29; “a control module configured to close a data processing function” in claim 30; “the processing module is further configured to: determine” in claim 31; and “the processing module is configured to: establish or reconfigure” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “the processing module is configured to…establish or reconfigure” in claim 29; “a control module configured to close a data processing function” in claim 30; “the processing module is further configured to: determine” in claim 31; and “the processing module is configured to: establish or reconfigure” in claim 33 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s Specification discloses in Fig. 4 and paragraphs [0086]-[0091] the Processing and Control modules. However, there is no indication of the corresponding physical structure of both modules. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”. Claim 34 recites the limitation “A storage medium configured to store program code”. The broadest reasonable interpretation of a claim drawn to a storage medium configured to store program code covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a storage medium, particularly when the specification is silent. Under the broadest reasonable interpretation of the claim when read in light of the specification, the claims is directed to non-statutory subject matter. A claim drawn to such a storage medium, that covers both transitory and non-transitory embodiments, may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C § 101 by amending the claim to recite “A non-transitory storage medium configured to store program code”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-22, 29 and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US 2018/0146504) (provided in the IDS as U.S. Pat. No. 10,433,348), hereinafter “Xiao”.

As to claim 17, Xiao teaches a method for determining a radio bearer (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], a method for reconfiguring a radio bearer performed by a user equipment (UE)), comprising: 
receiving, by a terminal, bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], the UE receives an RRCConnectionReconfiguration message which includes bearer reconfiguration information (i.e. reconfiguring a WLN non-split DRB as a WLN split DRB)); 
in the case where a bearer corresponding to a bearer identifier in the bearer configuration information is established in the terminal and is an MWA bearer (Xiao, [0041], Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the identity (drb-Identity) of the WLN non-split DRB, which is established in the UE and is a bearer used in the integration and interoperability of LTE-WLAN (or 5G-WLAN)), when a bearer type indicated in the bearer configuration information is a dual connectivity bearer (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates a type of DRB to be reconfigured into another type of DRB, such as a WLN split DRB. The drb-TypeWLN is WLNsplit), establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message indicating the type of DRB to reconfigure (WLNsplit) the WLN non-split DRB), wherein 
the bearer identifier is used to uniquely identify the bearer (Xiao, [0048], Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the drb-Identity information element (DRB ID) is used to identify a DRB that has been configured in the UE); and the bearer type is used to indicate the bearer that needs to be established or changed (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the type of DRB to be reconfigured into another type of DRB, such as the WLN split DRB. The drb-TypeWLN is WLNsplit, where the WLN non-split DRB is reconfigured as WLN split DRB).

As to claim 18, Xiao teaches wherein the bearer configuration information further comprises: MWA bearer information indicating whether to release, establish or reconfigure an MWA bearer (Xiao, [0041], [0094]-[0096], Fig. 8, [0100]-[0101], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the identity (drb-Identity) of the WLN non-split DRB, and also indicates the UE to reconfigure the WLN non-split DRB as the WLN split DRB). 

As to claim 19, Xiao teaches wherein the bearer configuration information further comprises: Packet Data Convergence Protocol PDCP configuration information, and/or Radio Link Control RLC protocol configuration information, and/or logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the message includes pdcp-configuration information element, rlc-configuration information element, and logicalChannelConfig information element). 

As to claim 20, Xiao teaches wherein before establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message indicating the type of DRB to reconfigure (WLNsplit) the WLN non-split DRB), the method further comprises: 
the MWA bearer information in the bearer configuration information indicating to release the MWA bearer (Xiao, [0042], [0094]-[0096], Fig. 8, [0100]-[0103], the message indicates to release RBs, where in the case of reconfiguring the WLN non-split DRB as the WLN split DRB, the WLN non-split DRB will be released before reconfiguring the PDCP, RLC, etc.). 

As to claim 21, Xiao teaches wherein the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message) comprises: 
establishing or reconfiguring, by the terminal, a local PDCP entity of the terminal according to PDCP configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); and/or 
establishing or reconfiguring, by the terminal, a local RLC entity of the terminal according to RLC configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message); and/or 
establishing or reconfiguring, by the terminal, a local logical channel of the terminal according to logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message). 

As to claim 22, Xiao teaches wherein the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message) comprises: 
establishing or reconfiguring, by the terminal, a local PDCP entity of the terminal according to PDCP configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); and/or 
establishing or reconfiguring, by the terminal, a local RLC entity of the terminal according to RLC configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message); and/or 
establishing or reconfiguring, by the terminal, a local logical channel of the terminal according to logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message). 

As to claim 29, Xiao teaches a device for determining a radio bearer mode (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153], a user equipment (UE) performing a method for reconfiguring a radio bearer), comprising: 
a receiving module and a processing module (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0160], [0162], the UE includes hardware to perform its functions, including a receiving unit 1101, processors, etc.), 
wherein the receiving module (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0154], the UE includes the receiving unit 1101) is configured to receive bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], the UE receives an RRCConnectionReconfiguration message which includes bearer reconfiguration information (i.e. reconfiguring a WLN non-split DRB as a WLN split DRB)); and 
the processing module (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0160], [0162], the UE includes hardware to perform its functions, including the receiving unit 1101, processors, etc.) is configured to: in the case where the bearer corresponding to the bearer identifier in the bearer configuration information is established in the terminal and is the MWA bearer (Xiao, [0041]Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the identity (drb-Identity) of the WLN non-split DRB, which is established in the UE and is a bearer used in the integration and interoperability of LTE-WLAN (or 5G-WLAN)), when the bearer type indicated in the bearer configuration information is a dual connectivity bearer (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates a type of DRB to be reconfigured into another type of DRB, such as a WLN split DRB. The drb-TypeWLN is WLNsplit), establish or reconfigure the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message indicating the type of DRB to reconfigure (WLNsplit) the WLN non-split DRB), wherein 
the bearer identifier is used to uniquely identify a bearer (Xiao, [0048], Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the drb-Identity information element (DRB ID) is used to identify a DRB that has been configured in the UE); and the bearer type is used to indicate a bearer that needs to be established or changed (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the type of DRB to be reconfigured into another type of DRB, such as the WLN split DRB. The drb-TypeWLN is WLNsplit, where the WLN non-split DRB is reconfigured as WLN split DRB).

As to claim 31, Xiao teaches wherein the bearer configuration information further includes: WMA bearer information indicating whether to release, establish or reconfigure the (Xiao, [0041], [0094]-[0096], Fig. 8, [0100]-[0101], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the identity (drb-Identity) of the WLN non-split DRB, and also indicates the UE to reconfigure the WLN non-split DRB as the WLN split DRB), and 
the processing module (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0160], [0162], the UE includes hardware to perform its functions, including the receiving unit 1101, processors, etc.) is further configured to: determine the WMA bearer information indicating to release the first bearer (Xiao, [0042], [0094]-[0096], Fig. 8, [0100]-[0103], the message indicates to release RBs, where in the case of reconfiguring the WLN non-split DRB as the WLN split DRB, the WLN non-split DRB will be released).

As to claim 32, Xiao teaches wherein the bearer configuration information further comprises: PDCP configuration information, and/or RLC protocol configuration information, and/or logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the message includes pdcp-configuration information element, rlc-configuration information element, and logicalChannelConfig information element).

As to claim 33, Xiao teaches wherein the processing module (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0160], [0162], the UE includes hardware to perform its functions, including the receiving unit 1101, processors, etc.) is configured to: establish or reconfigure a local PDCP entity of the terminal according to the (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message), and/or 
establish or reconfigure a local RLC entity of the terminal according to the RLC configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message), and/or 
establish or reconfigure a local logical channel of the terminal according to the logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message).

As to claim 34, Xiao teaches a storage medium configured to store program code, wherein when executed by a processor, the program code performs a method for determining a radio bearer (Xiao, Fig. 8, [0099]-[0105], Fig. 9, [0106], Fig. 11, [0153]-[0160], [0162], a user equipment (UE) performing a method for reconfiguring a radio bearer, where the UE includes software and hardware to perform its functions, including a receiving unit 1101, processors, memories, etc. The processor executes the software to perform the functions of the UE), comprising: 
receiving, by a terminal, bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], the UE receives an RRCConnectionReconfiguration message which includes bearer reconfiguration information (i.e. reconfiguring a WLN non-split DRB as a WLN split DRB)); 
in the case where a bearer corresponding to a bearer identifier in the bearer configuration information is established in the terminal and is an MWA bearer (Xiao, [0041]Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the identity (drb-Identity) of the WLN non-split DRB, which is established in the UE and is a bearer used in the integration and interoperability of LTE-WLAN (or 5G-WLAN)), when a bearer type indicated in the bearer configuration information is a dual connectivity bearer (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates a type of DRB to be reconfigured into another type of DRB, such as a WLN split DRB. The drb-TypeWLN is WLNsplit), establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message indicating the type of DRB to reconfigure (WLNsplit) the WLN non-split DRB), wherein the bearer identifier is used to uniquely identify the bearer (Xiao, [0048], Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the drb-Identity information element (DRB ID) is used to identify a DRB that has been configured in the UE); and the bearer type is used to indicate the bearer that needs to be established or changed (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the message indicates the type of DRB to be reconfigured into another type of DRB, such as the WLN split DRB. The drb-TypeWLN is WLNsplit, where the WLN non-split DRB is reconfigured as WLN split DRB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2018/0146504) (provided in the IDS as U.S. Pat. No. 10,433,348), hereinafter “Xiao” in view of Xiao et al. (US 2020/0037382) (as a translation for CN 201610873253.9), hereinafter “Xiao ‘382”.

Xiao teaches the claimed limitations as stated above. Xiao further discloses that the UE transmits a PDCP status report (Xiao, [0104]). However, Xiao does not explicitly teach the following features: regarding claim 23, wherein the method further comprises: 
closing, by, the terminal, a data processing function of the MWA bearer in the MWA application protocol entity, and/or 
performing a PDCP data recovery process.

As to claim 23, Xiao ‘382 teaches wherein the method further comprises: 
closing, by, the terminal, a data processing function of the MWA bearer in the MWA application protocol entity, and/or 
performing a PDCP data recovery process (Xiao ‘382, [0123]-[0124], [0127], [0129], [0130], the UE performs PDCP data recovery after receiving the RRC Reconfiguration message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao to have the features, as taught by Xiao ‘382, in order to allow the UE a data recovery process where damaged, lost or corrupted data is recovered (Xiao ‘382, [0130]-[0133]), thereby providing a data retransmission mechanism in a wireless communication system.

(Xiao, [0104]). However, Xiao does not explicitly teach the following features: regarding claim 24, wherein the method further comprises: 
closing, by, the terminal, a data processing function of the MWA bearer in the MWA application protocol entity, and/or 
performing a PDCP data recovery process.

As to claim 24, Xiao ‘382 teaches wherein the method further comprises: 
closing, by, the terminal, a data processing function of the MWA bearer in the MWA application protocol entity, and/or 
performing a PDCP data recovery process (Xiao ‘382, [0123]-[0124], [0127], [0129], [0130], the UE performs PDCP data recovery after receiving the RRC Reconfiguration message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao to have the features, as taught by Xiao ‘382, in order to allow the UE a data recovery process where damaged, lost or corrupted data is recovered (Xiao ‘382, [0130]-[0133]), thereby providing a data retransmission mechanism in a wireless communication system.

As to claim 25, Xiao teaches wherein the dual connectivity bearer is a split bearer (Xiao, Fig. 2, [0006], [0042], Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the WLN split DRB is a split bearer for dual connection).


the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information comprises: 
establishing or reconfiguring, by the terminal, an RLC entity that communicates with a secondary base station according to the secondary base station RLC configuration information.

However, Xiao ‘382 teaches and the bearer configuration information further comprises: secondary base station RLC configuration information (Xiao ‘382, [0067], [0071], Figs. 6-7, [0080]-[0082], [0162], [0169], [0177], Fig. 8, [0242]-[0244], the bearer configuration message includes an rlc-ConfigSCG with configuration information of an RLC entity in the SCG corresponding to SRBs and DRBs); 
the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information comprises: 
establishing or reconfiguring, by the terminal, an RLC entity that communicates with a secondary base station according to the secondary base station RLC configuration information (Xiao ‘382, [0067], [0071], Figs. 6-7, [0080]-[0082], [0162], [0169], [0177], Fig. 8, [0242]-[0244], an SCG RLC entity is established according to the rlc-ConfigSCG information included in the message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao to have the features, as taught by Xiao ‘382, in order to provide an efficient solution to problems caused while configuring a corresponding data bearer (DRB) for a User Equipment (UE) in a dual connectivity deployment scenario and how to reconfigure a data bearer (Xiao ‘382, [0007]).

As to claim 26, Xiao teaches wherein the bearer configuration information further comprises (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message, where the message includes different configuration information): 
secondary base station logical channel configuration information, which is a parameter required to establish or reconfigure a logical channel that communicates with the secondary base station; and/or 
PDCP configuration information, which is a parameter required to establish or reconfigure a PDCP entity (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); and/or 
primary base station RLC configuration information, which is a parameter required to establish or reconfigure a RLC entity that communicates with the primary base station (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message. The MCG RLC and MCG DTCH logical channel are used to communication with the MeNB); and/or 
primary base station logical channel configuration information, which is a parameter required to establish or reconfigure a logical channel that communicates with the primary base station (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message. The MCG RLC and MCG DTCH logical channel are used to communication with the MeNB), 
the method further comprises: 
(Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); 
in the case where the bearer configuration information includes the primary base station RLC configuration information, reconfiguring, by the terminal, the RLC entity that communicates with the primary base station according to the RLC configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message. The MCG RLC and MCG DTCH logical channel are used to communication with the MeNB); 
in the case where the bearer configuration information includes the primary base station logical channel configuration information, reconfiguring, by the terminal, the logical channel that communicates with the primary base station according to the primary base station logical channel configuration information (Xiao, [0043]-[0051], Fig. 8, [0100], [0102]-[0103], the UE establishes the MCG RLC and MCG DTCH logical channel based on the rlc-Config information element, logicalChannelIdentity information element, and the logicalChannelConfig information element included in the message. The MCG RLC and MCG DTCH logical channel are used to communication with the MeNB); and 
in the case where the bearer configuration information includes the secondary base station logical channel configuration information, establishing, by the terminal, the logical channel that communicates with the secondary base station according to the secondary base station logical channel configuration information. 

Xiao teaches the claimed limitations as stated above. Xiao does not explicitly teach the following features: regarding claim 27, wherein the dual connectivity bearer is a secondary cell 
the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information comprises: 
reconfiguring, by the terminal, the RLC entity that the terminal communicates with the primary base station to be an RLC entity that communicates with the secondary base station, and reconfiguring the logical channel that the terminal communicates with the primary base station to be a logical channel that communicates with the secondary base station. 

As to claim 27, Xiao ‘382 teaches wherein the dual connectivity bearer is a secondary cell group bearer (Xiao ‘382, [0042]-[0046], [0067], [0071], Figs. 6-7, [0080]-[0082], [0097], the bearer used for dual connectivity is a SCG split bearer); the bearer configuration information further includes: secondary base station RLC configuration information and secondary base station logical channel configuration information (Xiao ‘382, [0067], [0071]-[0073], Figs. 6-7, [0080]-[0082], [0097], [0162], [0169], [0177], Fig. 8, [0242]-[0244], the bearer configuration message includes an rlc-ConfigSCG with configuration information of an RLC entities in the SCG corresponding to SRBs and DRBs). The bearer configuration message also includes a logical channel identity logicalChannelldentitySCG, and a logicalChannelConfigSCG cell used to configure a logical channel in the SCG); 
the step of establishing or reconfiguring, by the terminal, the dual connectivity bearer according to the bearer configuration information comprises: 
reconfiguring, by the terminal, the RLC entity that the terminal communicates with the primary base station to be an RLC entity that communicates with the secondary base station (Xiao ‘382, Figs. 6-7, [0080]-[0082], [0096], [0097], [0178]-[0181], the data bearer is reconfigured by the UE from an MCG bearer to a SCG bearer, where the reconfiguration includes the RLC and DTCH logical channel used for the MCG reconfigured to be used for the SCG), and reconfiguring the logical channel that the terminal communicates with the primary base station to be a logical channel that communicates with the secondary base station (Xiao ‘382, Figs. 6-7, [0080]-[0082], [0096], [0097], [0178]-[0181], the data bearer is reconfigured by the UE from an MCG bearer to a SCG bearer, where the reconfiguration includes the RLC and DTCH logical channel used for the MCG reconfigured to be used for the SCG). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao to have the features, as taught by Xiao ‘382, in order to provide an efficient solution to problems caused while configuring a corresponding data bearer (DRB) for a User Equipment (UE) in a dual connectivity deployment scenario and how to reconfigure a data bearer (Xiao ‘382, [0007]).

As to claim 28, Xiao teaches wherein the bearer configuration information further comprises (Xiao, Fig. 8, [0100], Fig. 9, [0106], [0108]-[0111], [0114]-[0116], the UE reconfigures the WLN non-split DRB as the WLN split DRB based on the message, where the message includes different configuration information): 
PDCP configuration information, which is a parameter required to establish or reconfigure a PDCP entity (Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); and/or 
secondary base station RLC configuration information, which is a parameter required to establish or reconfigure the RLC entity that communicates with the secondary base station; and/or 
secondary base station logical channel configuration information, which is a parameter required to establish or reconfigure the logical channel that communicates with the secondary base station, 
the method further includes: 
(Xiao, [0043]-[0051], Fig. 8, [0100], [0102], the UE reconfigures the PDCP entity based on the pdcp-Config information element included in the message); 
in the case where the bearer configuration information includes the secondary base station RLC configuration information, reconfiguring, by the terminal, the RLC entity that communicates with the secondary base station according to the secondary base station RLC configuration information; and 
in the case where the bearer configuration information includes the secondary base station logical channel configuration information, reconfiguring, by the terminal, the logical channel communicated with the secondary base station according to the secondary base station logical channel configuration information. 

Xiao teaches the claimed limitations as stated above. Xiao further discloses that the UE transmits a PDCP status report (Xiao, [0104]). However, Xiao does not explicitly teach the following features: regarding claim 30, further comprising: a control module configured to close a data processing function of the MWA bearer in the MWA application protocol entity, and/or perform a PDCP data recovery process.

As to claim 30, Xiao ‘382 teaches further comprising: a control module configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) close a data processing function of the MWA bearer in the MWA application protocol entity, and/or perform a PDCP data recovery process (Xiao ‘382, [0123]-[0124], [0127], [0129], [0130], Fig. 8, [0242]-[0244], [0250], [0252], the UE performs PDCP data recovery after receiving the RRC Reconfiguration message. The UE includes a processing unit 820 to perform the functions of the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao to have the features, as taught by Xiao ‘382, in order to allow the UE a data recovery process where damaged, lost or corrupted data is recovered (Xiao ‘382, [0130]-[0133]), thereby providing a data retransmission mechanism in a wireless communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. U.S. Patent Application Pub. No. 2018/0054834 – Method for initiating a random access procedure in a carrier aggregation system and device therefor.
Dudda et al. U.S. Patent Application Pub. No. 2018/0227976 – Methods of operating network nodes in a communication network, and network nodes implementing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473